United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-3612EA
                                   _____________

In re: Grand Jury Subpoena, #2458        * Appeal from the United States
                                         * District Court for the Eastern
                                         * District of Arkansas.
                                         *
                                         *     [UNPUBLISHED]
                                   _____________

                            Submitted: March 12, 1998
                                Filed: March 23, 1998
                                 _____________

Before FAGG, ROSS, and BOWMAN, Circuit Judges.
                          _____________

PER CURIAM.

       This appeal has been submitted on the briefs. Having considered the record and
the parties' submissions, we agree with the district court's analysis and conclude that
no error of law appears in the district court's order. We thus affirm for the reasons
stated in the district court's order without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.